Order of the Supreme Court, Queens County, dated August 20, 1971, resettling a prior order affirmed, without costs. No- opinion. Appeal from order of the same court dated July 28, 1971 dismissed as academic, without costs. That order was superseded by the above-mentioned resettlement order. Order of the same court dated July 7, 1971, granting defendants’ motion to vacate their default as to physically examining plaintiff and to allow such examination, reversed, without costs, and motion denied. In our opinion, the facts alleged in support of defendants’ motion to vacate their default in physically examining plaintiff pursuant to her notice (22 NYCRR 672.1) did not establish a reasonable excuse for that default (Delgado v. Fogle, 32 A D 2d 85). Rabin, P. J., Hopkins, Munder, Martuscello and Brennan, JJ., concur.